      Case 1:20-cv-00977-JPH-TAB Document 1 Filed 03/27/20 Page 1 of 4 PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

MELISSA WHITEHEAD,                           )
                                             )
               Plaintiff,                    )      Cause No.: 1:20-cv-977
                                             )
vs.                                          )
                                             )
WEINTZ CLEANING, INC. d/b/a                  )
THE CLEANING AUTHORITY,                      )
                                             )
               Defendant.                    )

               COMPLAINT FOR DAMAGES AND REQUEST FOR JURY TRIAL

        COMES NOW Plaintiff, Melissa Whitehead, by counsel, and for her Complaint for Damages

against Defendant, Weintz Cleaning, Inc. d/b/a The Cleaning Authority, states as follows:

                                  PARTIES, JURISDICTION AND VENUE

        1. Plaintiff, Melissa Whitehead (hereinafter “Whitehead” or “Plaintiff”), is a resident of Marion

County in the State of Indiana and a former employee of Defendant.

        2. Defendant, Weintz Cleaning, Inc. d/b/a The Cleaning Authority, (hereinafter referred to as

"Weintz" or “Defendant”), is an employer as defined by 42 U.S.C. §2000e, et. seq. and conducts business

in the State of Indiana.

        3. Ms. Whitehead invokes this Court’s federal question jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1343(a).

        4. Venue in this Court is proper pursuant to 28 U.S.C. § 1391.

                              GENERAL FACTS & SPECIFIC ALLEGATIONS

        5. Plaintiff is a forty-eight (48) year old woman who began her employment with the Defendant

on or about April 2018 as a Manager of its Greenwood office.
    Case 1:20-cv-00977-JPH-TAB Document 1 Filed 03/27/20 Page 2 of 4 PageID #: 2




       6.    Plaintiff, at all relevant times, met or exceeded Defendant’s legitimate performance

expectations.

       7.   Throughout the course of Plaintiff’s employment, she heard Defendant’s owner make

statements to the effect that Plaintiff’s position would be better suited for a man.

       8. When Plaintiff attempted to hire an assistant manager, Defendant’s owner told her he would

prefer that she hire a male to work in the office.

       9. On or around October 24, 2019, Plaintiff sustained on-the-job injuries when she was involved

in a motor vehicle accident.

       10. After reporting her on-the-job injuries to Defendant, Plaintiff was terminated on or about

November 6, 2019.

       11. Plaintiff filed a Charge of Discrimination with the Equal Opportunity Commission wherein

she alleged discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, (Charge

Number 470-2020-00701 filed on or about November 22, 2018).

       12. The Equal Employment Opportunity Commission issued Plaintiff a Right-to-Sue letter dated

February 3, 2020.

                                                     COUNT I

       13. Plaintiff incorporates by reference paragraphs one through twelve (12) of her complaint for

damages.

       14. Plaintiff is in a protected class by way of her sex and/or gender.

       15. The Defendant expressed animus towards women on several occasions, including when he

notified employees of Plaintiff’s termination and stated that he wants a man to run the office.

       16. Plaintiff, at all times, met or exceeded Defendant’s legitimate performance expectations.
     Case 1:20-cv-00977-JPH-TAB Document 1 Filed 03/27/20 Page 3 of 4 PageID #: 3




          17. Defendant terminated Plaintiff’s employment because of her sex and/or gender, and

Defendant’s proffered reason for terminating Plaintiff was pretextual.

          18. Similarly situated male employees were treated more favorably than Plaintiff, and/or Plaintiff

was replaced by a male.

          19. As a result of Defendant violating Plaintiff’s rights as protected under Title VII of the Civil

Rights Act of 1964, Plaintiff sustained damages including, but not limited to, lost pay and benefits, mental

and emotional anguish, attorney fees and costs.

          WHEREFORE, Plaintiff prays for Judgment against Defendant, for an award of lost wages and

benefits, compensatory damages, attorney fees and costs incurred herein, and for all other appropriate

relief.

                                                      COUNT II

          20. Plaintiff incorporates by reference paragraphs one (1) through nineteen (19) above.

          21.    Plaintiff suffered an on-the-job injury and exercised a statutory right to report and/or file a

claim under Indiana’s Workers’ Compensation Statute.


          22.    Defendant contravened the Indiana Workers’ Compensation Statute when it terminated

Plaintiff in retaliation for exercising her statutory right to report and/or file a claim for her work-related

injury.


          23.    Plaintiff’s termination, by Defendant, for filing a worker’s compensation claim and/or

reporting a work-related injury is contrary to public policy and actionable under Indiana common law.


          24.    As a result of Defendant’s actions, Plaintiff has sustained damages including, but not

limited to, lost wages and attorney fees.
    Case 1:20-cv-00977-JPH-TAB Document 1 Filed 03/27/20 Page 4 of 4 PageID #: 4




       WHEREFORE, Plaintiff, Melissa Whitehead, by counsel, respectfully requests Judgment against

Defendant, Weintz Cleaning, Inc. d/b/a The Cleaning Authority, in an amount sufficient to fairly and

adequately compensate her for lost wages, injuries and damages, anguish, mental suffering, and damages,

attorney fees and for all other relief just and proper in the premises.


                                                               Respectfully submitted,

                                                               HENN HAWORTH CUMMINGS + PAGE

                                                               /s/ Paul J. Cummings
                                                               Paul J. Cummings, #22713-41


                                     REQUEST FOR JURY TRIAL

       Plaintiff, by counsel, respectfully requests this cause be tried by jury.

                                                               Respectfully submitted,

                                                               HENN HAWORTH CUMMINGS + PAGE

                                                               /s/ Paul J. Cummings
                                                               Paul J. Cummings, #22713-41

HENN HAWORTH CUMMINGS & PAGE
1634 W Smith Valley Road – Suite B
Greenwood, IN 46142
317-885-0041 - phone
888-308-6503 - fax
